DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 10,867,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims of Instant Application 17/095,460
Claims of US PATENT 10,867,376 B2
1. An analysis apparatus comprising: a co-appearance event extraction unit extracting a co-appearance event of two or more persons from each of a plurality of sub video frame sequences, the sub video frame sequence being included in a video frame sequence generated by a surveillance camera, each of the sub video frame sequences having a predetermined time length; and a frequent event detection unit detecting co-appearance events of same persons occurring at a frequency higher than or equal to a pre-determined frequency threshold, wherein at least one the co-appearance event specifies that the unspecified combination of persons appeared in sequence in the video frame sequence among the predetermined time length and that the person appeared in the video frame sequence before the another person appeared in the video frame sequence.
1. An analysis apparatus comprising: a co-appearance event extraction unit extracting a co-appearance event of two or more persons from each of a plurality of sub video frame sequences, the sub video frame sequence being included in a video frame sequence generated by a surveillance camera, each of the sub video frame sequences having a predetermined time length; and a frequent event detection unit detecting co-appearance events of same persons occurring at a frequency higher than or equal to a pre-determined frequency threshold, wherein in at least one co-appearance event, of the co-appearance events, of two or more persons, a first video frame from which a person is extracted is different from a second video frame from which another person is extracted, wherein the at least one co-appearance event specifies each of the person and the another person, and wherein the co-appearance event specifies that the unspecified combination of persons appeared in sequence in the video frame sequence among the predetermined time length and that the person appeared in the video frame sequence before the another person appeared in the video frame sequence.
2. The analysis apparatus according to claim 1, further comprising an output unit outputting information indicating the co-appearance events of the same persons occurring at a frequency higher than or equal to the pre-determined frequency threshold.
2. The analysis apparatus according to claim 1, further comprising an output unit outputting the co-appearance events of the same persons occurring at a frequency higher than or equal to the pre-determined frequency threshold, as an indication of a suspicious activity.
3. The analysis apparatus according to claim 1, wherein the co-appearance event extraction unit assigns a label to each of feature-values extracted from video frames of the video frame sequences, the feature-value indicating a feature of a person, feature-values indicating features of the same person being assigned the same label, feature-values indicating features of different persons being assigned different labels, and wherein the frequent event detection unit handles the co-appearance events of a first label and a second label as the co-appearance events of a first person and a second person, the first label being assigned to a feature-value indicating a feature of the first person, the second label being assigned to a feature-value indicating a feature of the second person.
3. The analysis apparatus according to claim 1, wherein the co-appearance event extraction unit assigns a label to each of feature-values extracted from video frames of the video frame sequences, the feature-value indicating a feature of a person, feature-values indicating features of the same person being assigned the same label, feature-values indicating features of different persons being assigned different labels, and wherein the frequent event detection unit handles the co-appearance events of a first label and a second label as the co-appearance events of a first person and a second person, the first label being assigned to a feature-value indicating a feature of the first person, the second label being assigned to a feature-value indicating a feature of the second person.
4. The analysis apparatus according to claim 3, wherein the co-appearance event extraction unit assigns labels to the feature-values by repeatedly performing for each of the feature-values: determining whether or not there is a feature-value to which a label is already assigned and which is similar to a current feature-value; when there is no feature-value to which a label is already assigned and which is similar to a current feature-value, assigning a new label to the current feature-value; and when there is a feature-value to which a label is already assigned and which is similar to a current feature-value, assigning to the current feature-value the same label with a feature-value most similar to the current feature-value.
4. The analysis apparatus according to claim 3, wherein the co-appearance event extraction unit assigns labels to the feature-values by repeatedly performing for each of the feature-values: determining whether or not there is a feature-value to which a label is already assigned and which is similar to a current feature-value; when there is no feature-value to which a label is already assigned and which is similar to a current feature-value, assigning a new label to the current feature-value; and when there is a feature-value to which a label is already assigned and which is similar to a current feature-value, assigning to the current feature-value the same label with a feature-value most similar to the current feature-value.
5. The analysis apparatus according to claim 3, wherein the frequent event detection unit performs: for each sub video frames, calculating a size-N (N is an integer greater than 0) combinations of labels assigned to the feature-values extracted from the sub video frame: counting the number of each size-N combinations included in the sub video frames; and detecting the size-N combinations of the same labels the number of which is greater than or equal to the pre-determined frequency threshold, as the co-appearance events of the same persons occurring at a frequency higher than or equal to the pre-determined frequency threshold.
5. The analysis apparatus according to claim 3, wherein the frequent event detection unit performs: for each sub video frames, calculating a size-N (N is an integer greater than 0) combinations of labels assigned to the feature-values extracted from the sub video frame: counting the number of each size-N combinations included in the sub video frames; and detecting the size-N combinations of the same labels the number of which is greater than or equal to the pre-determined frequency threshold, as the co-appearance events of the same persons occurring at a frequency higher than or equal to the pre-determined frequency threshold.


Claims 6-10 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 11-15 of US Patent 10,867,376 B2, in a similarly manner as how claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 10,867,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. This is not repeated in the table above.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent 10,789,698 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims of Instant Application 17/095,460
Claims of US PATENT 10,789,698 B2
1. An analysis apparatus comprising: 
a co-appearance event extraction unit extracting a co-appearance event of two or more persons from each of a plurality of sub video frame sequences, the sub video frame sequence being included in a video frame sequence generated by a surveillance camera, each of the sub video frame sequences having a predetermined time length; and a frequent event detection unit detecting co-appearance events of same persons occurring at a frequency higher than or equal to a pre-determined frequency threshold, 












wherein at least one the co-appearance event specifies that the unspecified combination of persons appeared in sequence in the video frame sequence among the predetermined time length and that the person appeared in the video frame sequence before the another person appeared in the video frame sequence.
1. An analysis apparatus comprising: at least one memory storing instructions; and at least one processor executing the instructions to perform: extracting a co-appearance event of size N (>2) from a video frame sequence, wherein the co-appearance event is that an unspecified combination of persons appears in the video frame sequence among a predetermined time window and the size represents a number of persons comprising the unspecified combination; and assigning a label to each of feature-values extracted from video frames of the video frame sequences, the feature-value indicating a feature of a person; assigning the same label to the feature-values indicating the same person and assigning different label to the feature-values indicating different person; and outputting information indicating the co-appearance event of size N (>2) when the co-appearance event of size N (>2) occurred at a frequency higher than or equal to a pre-determined threshold, wherein the co-appearance event specifies at least each of the person and the different person, and wherein the co-appearance event specifies that the unspecified combination of persons appeared in sequence in the video frame sequence among the predetermined time window and that the person appeared in the video frame sequence before the different person appeared in the video frame sequence.


Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent 10,810,727 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims of Instant Application 17/095,460
Claims of US PATENT 10,810,727 B2
1. An analysis apparatus comprising: 


a co-appearance event extraction unit extracting a co-appearance event of two or more persons from each of a plurality of sub video frame sequences, the sub video frame sequence being included in a video frame sequence generated by a surveillance camera, each of the sub video frame sequences having a predetermined time length; and a frequent event detection unit detecting co-appearance events of same persons occurring at a frequency higher than or equal to a pre-determined frequency threshold, 




wherein at least one the co-appearance event specifies that the unspecified combination of persons appeared in sequence in the video frame sequence among the predetermined time length and that the person appeared in the video frame sequence before the another person appeared in the video frame sequence.
1. An analysis apparatus comprising: at least one memory storing instructions; and at least one processor executing the instructions to perform: extracting a co-appearance event from a video frame sequence, wherein the co-appearance event is that an unspecified combination of persons appears in the video frame sequence among a predetermined time window; and outputting information indicating the co-appearance event when the co-appearance event occurred at a frequency higher than or equal to a pre-determined threshold, wherein in at least one co-appearance event of the unspecified combination of persons, a first video frame from which a person is extracted is different from a second video frame from which another person is extracted, wherein the co-appearance event specifies at least each of the person and the another person, and wherein the co-appearance event specifies that the unspecified combination of persons appeared in sequence in the video frame sequence among the predetermined time window and that the person appeared in the video frame sequence before the different person appeared in the video frame sequence.


Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  “wherein at least one the co-appearance event…” is claimed.  Appropriate correction is required to correct grammatical issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 11 recites the limitation "the unspecified combination of persons", “the person”, “the another person”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: co-appearance event extraction unit and frequent event detection unit in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
The co-appearance event extraction unit and frequent event detection unit as disclosed in ¶27-28 and in Fig. 1: co-appearance event extraction unit 2020 and a frequent event detection unit 2040. Further, ¶36 disclose “The storage medium 1080 may store program modules, each of which is an implementation of a function-based unit of the analysis apparatus 2000. The CPU 1040 executes each program module, and thereby realizing each function-based unit of the analysis apparatus 2000”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-15 are not rejected with prior art and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the nonstatutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and similarly regarding claims 6 and 11, the prior art of record, alone or in combination, fails to teach at least “wherein at least one the co-appearance event specifies that the unspecified combination of persons appeared in sequence in the video frame sequence among the predetermined time length and that the person appeared in the video frame sequence before the another person appeared in the video frame sequence.”
At best, Carey (US 20150341599) teaches in ¶0073 i.e. data analytics module 140 performs one or more algorithms to generate non-video data from video and/or from the mobile communication data; Non-video data includes non-video frame data that describes content of individual frames such as, for example, objects identified in a frame, one or more properties of objects identified in a frame and one or more properties related to a pre-defined portions of a frame; Non-video frame data may include a count of objects identified (e.g., objects may include people and/or any portion thereof; and further teaches in ¶0078 i.e. the video camera 110 may be one of multiple video cameras 110 included in the system 100, and the video cameras 110 may be configured to capture multiple sets of video data, respectively; data analytics module 140 may also be configured to correlate the multiple sets of video data and mobile communication device data to generate respective profiles for multiple people who are associated with the respective video data and mobile communication device data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/               Primary Examiner, Art Unit 2669